Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-28-20 & 12-20-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-10 & 21-23) in the reply filed on 12-20-21 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-20-21.

Claims 1-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 10-18-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-23 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in the independent claim 1 as following:
Independent Claim 1. 
A control device comprising: 
a primary radio circuit configured to receive radio-frequency signals via an antenna; 
a control circuit coupled to the primary radio circuit, the control circuit configured to control the primary radio circuit into a sleep mode; and 
a secondary radio circuit configured to generate a first control signal indicating that a radio-frequency signal is presently being transmitted by an external device; 
wherein the control circuit is configured to wake up the primary radio circuit from the sleep mode in response to the secondary radio circuit generating the first control signal indicating that the radio-frequency signal is presently being transmitted by the external device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann (US 10,070,504 B2, same assignee) discloses a load control system including one or more wireless control devices that may be associated via a programming device. An identifier for a first wireless control device may be determined in response to an actuation of a button on the first wireless control device. An association between the first wireless control device and a second wireless control device may be defined at the programming device. The identifier for the first wireless control device may be transmitted to the second wireless control device, which may cause the first wireless control device to enter a sleep mode. The first wireless control device may enter the sleep mode after an actuation of a button on the first wireless 
 
Bhutani (US 10,772,180 B2, same assignee) discloses a load control system may include control devices for controlling power provided to an electrical load. The control devices may include an input device and a load control device. The load control system may include a hub device. The hub device may include a communication circuit and a control circuit. The communication circuit may be configured to receive a digital message from the control device. The control circuit may be configured to determine, based on content of the digital message, whether the control device has experienced a power removal event. The hub device may send, via the communication circuit, a power removal event indication to the control device of whether the control device has experienced the power removal event {Claims 1-25}.

Bard (US 2018/0014387 A1, same assignee) discloses that the wireless control device (160) comprises a first communication circuit configured to transmit wireless signals. A second communication circuit is electrically coupled to a network. A control circuit obtains a present time from a server through the second communication circuit and transmits digital messages through the first communication circuit at event times of a timeclock schedule. The digital messages include commands for controlling an electrical load according to the timeclock schedule {Claims 1-27}.



Kim (US 2009/0224890 A1) discloses an active RFID tag and a method using the same, wherein the active RFID tag comprises: an RF signal detecting unit detecting a wake-up signal included in an RF signal; an RF transceiver transmitting a response signal corresponding to the RF signal; and a control unit controlling the RF transceiver and the RF signal detecting unit according to a detected result of the wake-up signal {Figs.3-7}.

Gutierrez (US 2014/0073262 A1) discloses a systems and methods of loss prevention, discovery, and tracking of personal belongings through the use of wireless hardware and mobile electronic devices such as smartphones, tablet computers, and 

Wilhelmsso (US 2020/0163013 A1) discloses a method for a wireless communication apparatus, and such an apparatus, configured to use a wake-up signal (WUS), transmitted for waking up a main receiver of a wireless communication device responsive to detection of the WUS by a wake-up receiver (WUR) of the wireless communication device. The method comprises controlling a bandwidth associated with the WUS based on a reception condition metric for the WUR. Embodiments may comprise determining the reception condition metric for the WUR by correlating a received signal comprising the WUS with a WUS reference signal to provide an extreme correlation value, and determining the reception condition metric for the WUR based on the extreme correlation value. In some embodiments, controlling the bandwidth associated with the WUS based on the reception condition metric may comprise controlling a WUS bandwidth based on the reception condition metric. The wireless 

Tu (US 8,346,313 B2) discloses techniques for dynamically selecting warm-up time for a wireless device operating in the idle mode. At each active interval, conditions affecting warm-up of the wireless device at a next active interval are determined. The conditions may pertain to channel conditions, operating conditions, and/or hardware configuration. A warm-up time is selected based on the determined conditions. A wake-up time for the next active interval is determined based on the selected warm-up time. The wireless device then goes to sleep until the wake-up time. In one scheme, the strongest pilot acquired in each active interval is identified, and its pilot strength is averaged to obtain an average pilot strength. The average pilot strength is compared against at least one threshold, and one of at least two possible time durations is selected for the warm-up time based on the comparison result {Fig.4}.

Katan Baf Nezhad et al (CN 113746506 A) discloses a backscatter communication system and an embodiment of a method of using the system. The system may include a backscatter node, including: an antenna circuit; and a wake-up coupling to the antenna circuit. The wake-up circuit may be configured to use mode correlation to identify at least one predefined waveform in the radio frequency signal, and in response to the identification to enable the receiver circuit {Fig.3}.



Fukase (CN 103326733 A) discloses the control unit generating a control signal for setting the discontinuous reception period of the first control signal and controlling the initiating wireless communication signal. RF condition part receives, during a discontinuous reception processing of step A, after receiving the processed signal, based on an indication of a part is stopped, so that discontinuous reception period is released, discontinuous reception period receiving processing, continuing to receive, receiving and processing the signal output based on the indication of the control part is stopped {Fig.2-10a}



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464